CORRECTED

     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1554V
                                          UNPUBLISHED


    ZAHRA LEISI ZARNAGH,                                        Chief Special Master Corcoran

                          Petitioner,                           Filed: December 21, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for
      Respondent.


                                DECISION ON JOINT STIPULATION 1

        On October 4, 2019, Zahra Leisi Zarnagh filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), which included brachial plexopathy, which was causally related
to the influenza (“flu”) vaccine she received on December 13, 2017, in her left deltoid . 3
Petition at 1, ¶¶ 1, 14; Stipulation, filed at Dec. 21, 2021, ¶¶ 1-2, 4. Petitioner further
alleges that she received the flu vaccine within the United States, that she suffered the
residual effects of her SIRVA for more than six months, and that neither she nor any other
party has filed a civil action or received compensation for her SIRVA. Petition at ¶¶ 1, 15,

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
 Also, on December 13, 2017, Petitioner received pneumococcal and Zoster vaccines in her right deltoid.
Petition at ¶ 1; see Exhibit 1 at 3 (vaccine record).
17-18; Stipulation at ¶¶ 3-5. “Respondent denies that [P]etitioner sustained a SIRVA
Table injury; denies that the vaccines caused [P]etitioner’s alleged shoulder injuries,
including brachial plexopathy, or any other injury; and denies that her current condition is
a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.

        Nevertheless, on December 21, 2021, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award $35,320.68 as
follows:

    1. A lump sum payment of $35,000.00 in the form of a check payable to
       Petitioner; and

    2. A lump sum payment of $320.68, representing reimbursement of a Medicaid
       lien for services rendered to Petitioner by the State of Michigan, in the form
       of a check payable jointly to Petitioner and the State of Michigan, and mailed
       to:

                     Michigan Department of Health and Human Services
                               Member: Zahra Leisi Zarnagh
                                   File No.: 1089967261
                                Third Party Liability Division
                                      P.O. Box 30053
                                    Lansing, MI 48909.

Stipulation at ¶ 8. Petitioner agrees to endorse the check to the State of Michigan for
satisfaction of the Medicaid lien. This amount represents compensation for all items of
damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 4

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.

                                                     2
DocuSign Envelope ID: C41 FF825-A242-4CDE-81 F1-7A2F97D3EC59




                               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                               OFFICE OF SPECIAL MASTERS

                                                                   )
                 ZAHRA LEIS! ZARNAGH,
                                                                   )
                                                                   )
                               Petitioner,
                                                                   )   No. 19-1554V
                 V.
                                                                   )   Chief Special Master Corcoran
                                                                       ECF
                 SECRETARY OF HEALTH AND HUMAN ))
                 SERVICES,                     )


             _______________
                  Respondent. )
                              )

                                                               STIPULATION

                      The parties hereby stipulate to the following matters:

                      I. Zahra Leisi Zamagh, petitioner, filed a petition for vaccine compensation under the

             National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq. (the "Vaccine

             Program"). The petition seeks compensation for injuries related to petitioner's receipt of the

             influenz.a ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the ''Table"),

             42 C.F.R. § 100.3(a).

                      2. Petitioner received the flu vaccination on December 13, 2017. 1

                      3. The vaccine was administered within the United States.

                      4.    Petitioner alleges that she sustained a Shoulder          Injury   Related to Vaccine

             Administration ("SIRVA") within the time period set forth in the Table, or in the alternative, that

             her shoulder injury was caused by the vaccine. She further alleges that she experienced the residua 1

             effects of this condition for more than six months.




             1 The flu vaccination was administered in the left deltoid. On the same date, petitioner also
             received a pneumococcal (Prevnar-13) in the right deltoid and a zoster vaccination in the right
             arm, subcutaneous. The zoster vaccination is not contained in the Table.
DocuSign Envelope ID: C41 FF825-A242-4CDE-81 F1-7A2F97D3EC59




                     5. Petitioner represents that there has been no prior award or settlement of a civil action

             for damages on her behalf as a result of her condition.

                     6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

             vaccines caused petitioner's alleged shoulder injuries, including brachia! plexopathy, or any other

             injury; and denies that her current condition is a sequelae of a vaccine-related injury.

                     7. Maintaining their above-stated positions, the parties nevertheless now agree that the

             ISsues between them shall be settled and that a decision should be entered awarding the

             compensation described in paragraph 8 of this Stipulation.

                      8. As soon as practicable after an entry of judgment reflecting a decision consistent with

             the terms of this Stipulation, and after petitioner has filed an election to receive compensation

             pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

             the following vaccine compensation payments:

                     a.      A lump sum of$35,000.00, which amount represents compensation for pain
                     and suffering, in the form of a check payable to petitioner; and

                     b.     A lump sum of $320.68 representing reimbursement of the State of
                     Michigan Medicaid lien, in the form of a check payable jointly to petitioner and

                                                Michigan Department of Health and Human Services
                                                Member: Zahra Leisi Zamagh
                                                File No.: 1089967261
                                                Third Party Liability Division
                                                P.O. Box 30053
                                                Lansing, Ml 48909

                      This lump sum represents full satisfaction of any right of subrogation, assignment, claim,

             lien, or cause of action the state of Michigan may have against any individual as a result of any

             Medicaid payments the state of Michigan has made to or on behalf of petitioner from the date of

             her eligibility for benefits through the date of judgment in this case as a result of her alleged




                                                                2
DocuSign Envelope ID: C41FF825-A242-4CDE-81F1 -7A2F97D3EC59




             vaccine-related injury suffered on or about December 13, 2017, under Title XIX of the Social

             Security Act. Petitioner agrees to endorse this check to the state of Michigan.

                     These amounts represent compensation for all damages that would be available under 42

             U.S.C. § 300aa-15(a).

                         9. As soon as practicable after the entry of judgment on entitlement in this case, and after

             petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.

             § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before the

             special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

             petition.

                         10. Petitioner and her attorney represent that compensation to be provided pursuant to this

             Stipulation is not for any items or services for which the Program is not primarily liable under 42

             U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be expected to

             be made under any State compensation programs, insurance policies, Federal or State health

             benefits programs (other than Title XIX of the Social Security Act(42 U.S.C. § 1396 et seq.)), or

             by entities that provide health services on a pre-paid basis.

                         11.   Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

             paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

             to the availability of sufficient statutory funds.

                         12. The parties and their attorneys further agree and stipulate that, except for any award

             for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

             pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

             strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

             § 300aa-15(g) and (h).



                                                                  3
DocuSign Envelope ID: C41 FF825-A242-4CDE-81 F1-7A2F97D3EC59




                      13. In return for the payments described in paragraphs 8 and 9, petitioner, in her individua 1

             capacity, and on behalf of her heirs, executors, administrators, successors or assigns, does forever

             irrevocably and unconditionally release, acquit and discharge the United States and the Secretary

             of Health and Human Services from any and all actions or causes of action (including agreements,

             judgments, claims, damages, loss of services, expenses and all demands of whatever kind or

             nature) that have been brought, could have been brought, or could be timely brought in the Court

             of Federal Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-

             10 et seq., on account of, or in any way growing out of, any and all known or unknown, suspected

             or unsuspected personal injuries to or death of petitioner resulting from, or alleged to have resulted

             from, the flu vaccination or any other vaccination on or around December 13, 2017, as alleged by

             petitioner in a petition for vaccine compensation filed on or about October 4, 2019, in the United

             States Court of Federal Claims as petition No. 19-1554V.

                      14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

             upon proper notice to the Court on behalf of either or both of the parties.

                      15. If the special master fails to issue a decision in complete conformity with the terms of

             this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

             decision that is in complete conformity with the terms of this Stipulation, then the parties'

             settlement and this Stipulation shall be voidable at the sole discretion of either party.

                      16. This Stipulation expresses a full and complete negotiated settlement of liability and

             damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

             as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

             parties hereto to make any payment or to do any act or thing other than is herein expressly stated

             and clearly agreed to. The parties further agree and understand that the award described in this



                                                                4
DocuSign Envelope ID: C41 FF825-A242-4CDE-81 F1-7A2F97D3EC59




             Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

             amount of damages, and further, that a change in the nature of the injury or condition or in the

             items of compensation sought, is not grounds to modify or revise this agreement.

                      17. This Stipulation shall not be constmed as an admission by the United States or the

             Secretary of Health and Human Services that a vaccine caused petitioner's alleged left shoulder

             injury, or any other injury or condition.

                      18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

             heirs, executors, administrators, successors, and/or assigns.

                                                     END OF STIPULATION




                                                               5
DocuSign Envelope ID: C41FF825-A242-4CDE-81F1-7A2F9703EC59




            Respectfully submitted,

            PETITIONER:
             DocuSlgned by:   J

                       I /. -'
                     ,))Al--4-A,~ - - - - - - -
            ZAHRA LEISI ZARNAGH




            ATTORNEY OF RECORD FOR                               AUTHORIZED REPRSENTATIVE
                                                                 OF THE ATTORNEY GENERAL:
            PE/~


            /                 ~                                  ~    ~\ti)~
         L!J:Ss     A A. OLINS
            Ma o Christopher & Toale, PA
                                                                 HEATHER L. PEARLMAN
                                                                 Deputy Director
            17 5 Pennsylvania Avenue, NW                         Torts Branch
            S ite 225                                            Civil Division
            Washington, D.C. 20006                               U.S. Department of Justice
            Tel: (888) 952-5242                                  P.O. Box 146
                                                                 Benjamin Franklin Station
                                                                 Washington, DC 20044-0146


            AUTHORIZED REPRESENTATIVE                            ATTORNEY OF RECORD FOR
            OF THE SECRETARY OF HEALTH                           RESPONDENT:
            AND HUMAN SERVICES:


        [;)~ ~ I Pr1/S~I Al'M, ~~
            TAMARA OVERBY                                        COLLEEN C. HARTLEY
            Acting Director, Division of Injury                  Trial Attorney
             Compensation Programs                               Tmts Branch
            Health Systems Bureau                                Civil Division
            Health Resources and Services                        U.S. Department of Justice
             Administration                                      P.O. Box 146
            U.S. Department of Health                            Benjamin Franklin Station
             and Human Services                                  Washington, DC 20044-0146
            5600 Fishers Lane, 08Nl46B                           Tel: 202-616-3644
            Rockville, MD 20857                                  Email: colleen.hartley@usdoj.gov

            Dated: Iv 2-1         )z.o-z. J



                                                             6